i          i      i                                                                    i       i      i




                                   MEMORANDUM OPINION

                                          No. 04-09-00805-CV

                                              David GOAD,
                                                Appellant

                                                     v.

      ZUEHL AIRPORT FLYING COMMUNITY OWNERS ASSOCIATION, INC.,
                              Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                     Trial Court No. 08-1872-CV
                              Honorable Gary L. Steel, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: April 28, 2010

DISMISSED FOR WANT OF PROSECUTION

           On April 6, 2010, we ordered appellant to provide written proof to this court that the clerk’s

fee has been paid or arrangements have been made to pay the clerk’s fee. We cautioned appellant

that if he failed to comply with our order within the time provided, his appeal would be dismissed

for want of prosecution. See TEX . R. APP . P. 37.3. To date, appellant has not complied with our
                                                                                    04-09-00805-CV

order, and has indicated that he is unable to. We therefore order this appeal dismissed for want of

prosecution.

                                                      PER CURIAM




                                                -2-